Citation Nr: 0300716	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE


Whether the character of the appellant's discharge from 
military service constitutes a bar to certain VA benefits.




ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The appellant served on active military service from July 
1994 to January 1998.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 administrative 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut in which it 
was determined that the appellant's discharge from active 
service constitutes a bar to certain VA benefits.

In July 2000, the appellant indicated that he wanted a 
Central Office hearing with a Member of the Board.  
Although he was notified of the date, time, and location 
of the hearing, the appellant failed to appear.  There is 
nothing in the file to indicate he wished to reschedule 
his hearing.

In August 2000, the appellant's file was permanently 
transferred to the RO in Boston, Massachusetts. 


FINDINGS OF FACT

1.  The appellant served on active duty from July 1994 to 
January 1998.

2.  The appellant's offenses leading up to his January 
1998 discharge consisted of seven periods of unauthorized 
absence (UA), failure to go to appointed place of duty, 
violation of a lawful general order, stealing a steak 
knife, assault of a Chief Petty Officer, communication of 
a threat, wrongful appropriation, wrongful possession of 
an ID card, and failure to obey an order issued by a Chief 
Petty Officer.

3.  The appellant was discharged in January 1998 under 
conditions other than honorable due to a pattern of 
misconduct.

4.  The appellant's actions constitute willful and 
persistent misconduct and he was not insane during his 
active military service.

5.  For purposes of VA benefits, the appellant's discharge 
was issued under dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to certain VA benefits.  38 U.S.C.A. §§ 101, 5107, 
5303 (West 1991 & Supp. 2002); 38 C.F.R. § 3.12 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through a May 2000 statement of the case, the appellant 
has been notified of the law and regulations governing 
entitlement to the benefit sought, the evidence which 
would support the claim, and the evidence that has been 
considered in connection with the appeal.  He has also 
been afforded the opportunity to offer testimony.  
Moreover, correspondence dated in February 1999 informed 
the appellant of what evidence he should submit to support 
his contention that his service was honorable.  The 
aforementioned documents have collectively met the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed 
to support the claim, and has been provided ample 
opportunity to submit such information and evidence.

Factual Background

The appellant's DD Form 214 shows that he entered active 
duty in the United States Navy in July 1994.  It also 
notes that he was discharged under conditions other than 
honorable due to a pattern of misconduct.

Personnel records note that the appellant was charged with 
failure to go to an appointed place of duty, violation of 
a lawful order, stealing a steak knife, assaulting a Chief 
Petty Officer, communication a threat, wrongful 
appropriation, and wrongful possession of an ID card in 
November 1996.  In September 1997, he was charged with 
seven unauthorized absences, and failure to obey an order 
issued by a Chief Petty Officer.

The appellant filed a claim for compensation in January 
1999.

Correspondence sent to the appellant in July 1999 
explained that since his discharge was not honorable, for 
VA purposes, a determination would be made regarding his 
service.  As long as his service was found not to be 
dishonorable, he would be eligible for VA benefits.  He 
was offered the opportunity to submit additional evidence 
bearing on the circumstances of his discharge.  The 
appellant did not respond to this letter.

Analysis


Applicable laws and regulations provide that most VA 
benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. §§ 101(2), 101(18) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.12(a) (2002).  Regulations further provide 
that a discharge or release for certain offenses is 
considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d) (2002).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other 
than honorable conditions, is considered to have been 
issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4) (2002).  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.

Additionally, a discharge under dishonorable conditions 
will not constitute a bar to benefits if the individual 
was insane at the time of the offense causing the 
discharge.  38 U.S.C.A. § 5303(b) (West 1991); 38 C.F.R. 
§ 3.12(b) (2002).  Specifically, pursuant to 38 U.S.C.A. 
§ 5303(b), "if it is established to the satisfaction of 
the Secretary that, at the time of the commission of an 
offense leading to a person's court-martial, discharge or 
resignation, that person was insane, such person shall not 
be precluded from benefits under laws administered by the 
Secretary based upon the period of service from which such 
person was separated."  38 U.S.C.A. § 5303(b).

Moreover, under 38 C.F.R. § 3.12(h) (2002),  unless a 
discharge review board established under 10 U.S.C § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 U.S.C.A. § 3.12(g), an 
honorable or general discharge awarded under the 
Department of Defense's special discharge review program 
does not remove any bar to benefits imposed under 
38 C.F.R. § 3.12.  38 C.F.R. § 3.12(h).

Applying the facts noted above to the pertinent legal 
authority, the Board finds that the appellant's discharge 
from service was due to willful and persistent misconduct 
that was not a minor offense.  In this regard, the Court 
found that there is a legitimate question as to whether 
the minor-offense exception can apply to a situation 
involving multiple offenses.  See Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  The Court also found that 
offenses that are the type that interfere with the 
performance of military duties are not minor offenses.  
Id. At 448.  Applying this authority and analysis to the 
fact of this case, the Board finds that the appellant's 
misconduct was severe and persistent, because his repeated 
unauthorized absences very likely interfered with the 
performance of his duties.  Moreover, the offenses of 
unauthorized absences, stealing a knife, assaulting a 
Chief Petty Officer, communicating a threat, and failure 
to obey an order all occurred in approximately a one year 
period are, in the Board's view, demonstrate willful and 
persistent misconduct because of the frequency and the 
nature of the offenses.

The Board also notes that there is no indication that the 
appellant was insane when any of the offenses were 
committed and he has made no assertions to suggest that he 
was.  In fact, he has made no assertions to explain any of 
his misconduct in service.  Under such circumstances, the 
weight of the evidence establishes that the appellant's 
"other than dishonorable" discharge must be considered to 
have been issued under dishonorable conditions, for VA 
purposes, and that none of the exceptions to the bar of 
entitlement to VA benefits (except healthcare under 
Chapter 17, United States Code) applies.  Accordingly, the 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the appellant's claim, that doctrine 
is not applicable to this appeal.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1994).


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to certain VA compensation 
benefits; the appeal is denied.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

